Title: From George Washington to Henry Bouquet, 9 July 1758
From: Washington, George
To: Bouquet, Henry



Sir
Camp near Fort Cumberland 9th July 1758.

Your favour of Yesterday was deliverd me last Night. I immediately directed all your Orders to be executed[.] The Waggons (save those attending the Road cutters) go of to day. three Companies under Colo. Mercer proceeds on the Rays Town Road, which we began to open Yesterday; they carry 6 days Pro[visio]ns with them, and are to apply to you for more if that don’t suffice—Captn Dagworthy & the Marylanders begin to open their Road to Morrow, and are furnishd with 10 days Provisions; but an extraordinary affair has happend in regard to their Provisions I mean their having no Flour nowithstanding 6000 and better was included in a return which I sent you signd by their Commissary—I have been obligd already to supply them with 2000 Wt of this Article & shoud be glad to know if they are entitled to any part of the Provisions laid in here by Mr Walker for the use of the Virginia Troops—under the Circumstances they were I was obligd to deliver out the above Flour or see them starve or Desert which they seem pretty much Inclind to do as it is—Majr Lewis of my Regiment attends you with 200 Men with whom I have directed Captn Frazer & Walker to proceed to you. I am Sir with great regard Yr most Obedt Hble Servt

Go: Washington

